Citation Nr: 0939203	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-28 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral knee disability. 

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
right ankle disability.  

3.  Entitlement to service connection for residuals of injury 
to the mouth.  

4.  Entitlement to an increased rating for a chronic low back 
disability, currently evaluated as 20 percent disabling.  

5.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.  

6.  Entitlement to an increased rating for a left ankle 
sprain rated 10 percent disabling from October 30, 2003, to 
November 3, 2005, and rated noncompensably disabling (zero 
percent) thereafter.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran had active service from December 1986 to 
May 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

On his VA Form 9, Appeal to Board of Veterans' Appeals, 
received at the RO in August 2006, the Veteran stated that he 
wants a Board hearing at the RO.  In September 2009, the 
Veteran's representative confirmed that the Veteran continues 
to want a travel Board hearing.  Due process requires that 
the case be remanded for the requested hearing.  

Accordingly, the case is REMANDED for the following action:

The RO is to schedule the Veteran for 
an in-person travel Board hearing at 
the RO.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


